

115 S1967 IS: Mandate Relief Act of 2017
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1967IN THE SENATE OF THE UNITED STATESOctober 17, 2017Mr. Cotton (for himself and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide additional exemptions to the individual
			 mandate, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Mandate Relief Act of 2017. 2.Modifications to exemption to requirement to maintain health coverage (a)Exemption for individuals with a household income less than the national median and for individuals with excessive premium increasesSection 5000A(e) of the Internal Revenue Code of 1986 is amended by striking paragraphs (1) and (2) and inserting the following:
				
 (1)Individuals with household incomes below the national medianAny applicable individual for any month if the applicable individual has a household income for the taxable year which is less than the national median household income for the most recent calendar year.
 (2)Individuals with excessive premium increasesAny applicable individual for any month during a calendar year if such applicable individual resides in a State in which either—
 (A)the average premium for self-only coverage for the second lowest cost silver plan within the State for such calendar year is more than 10 percent greater than the average premium for self-only coverage for the second lowest cost silver plan within the State for the preceding calendar year, or
 (B)the average premium for family coverage for the second lowest cost silver plan within the State for such calendar year is more than 10 percent greater than the average premium for family coverage for the second lowest cost silver plan within the State for the preceding calendar year..
 (b)Additional exemptionsSection 5000A(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Individuals in areas with fewer than 2 issuers offering plans on an exchange
 (A)In generalAny applicable individual for any period during a calendar year if there are fewer than 2 health insurance issuers offering qualified health plans on an Exchange for such period in the county in which the applicable individual resides.
 (B)Aggregation rulesFor purposes of subparagraph (A), all health insurance issuers treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as a single health insurance issuer..
 (c)Effective dateThe amendments made by this section shall apply to months beginning after the date of the enactment of this Act.
			3.Repeal of distributions for medicine qualified only if for prescribed drug or insulin
 (a)HSAsSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (b)Archer MSAsSubparagraph (A) of section 220(d)(2) of the Internal Revenue Code of 1986 is amended by striking the last sentence.
 (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by striking subsection (f). (d)Effective dates (1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid with respect to taxable years beginning after December 31, 2016.
 (2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred with respect to taxable years beginning after December 31, 2017.
				4.Repeal of limitation on health flexible spending arrangements under cafeteria plans
 (a)In generalSection 125 of the Internal Revenue Code of 1986 is amended— (1)by striking subsection (i); and
 (2)by redesignating subsections (j), (k), and (l) as subsections (i), (j), and (k), respectively. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.
			5.Repeal of tax on health savings accounts
 (a)HSAsSection 223(f)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 10 percent. (b)Archer MSAsSection 220(f)(4)(A) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 15 percent.
 (c)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2017. 